Citation Nr: 1703560	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-13 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2011 and January 2012 rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

It is contended that service connection is warranted for migraine headaches and for sleep apnea.  Review of the record reflects that the Veteran was diagnosed during service with cluster headaches and prescribed medications.  At that time, his headaches were described as sinus related.  There is also evidence that the Veteran had sleep problems during service, as it was reported on at least one occasion that he still felt tired after resting.  

Post service records show that the Veteran's complaints of headaches continued after service.  Specifically, he complained of such the month following separation from service in October 2007 and continuing through 2011.  In a March 2010 VA record, he complained of increasing migraines and of insomnia since he was in his 20s.  A July 2010 VA examination report reflects the examiner's conclusion that the Veteran's headaches were unrelated to service, to include his sinusitis in that such were separate from migraine headaches.  A private sleep study from December 2010 showed mild sleep apnea hypopnea.  The Board notes that there are no VA or private treatment records in the claims file dated subsequent to 2011.  

In a November 2016 document, the Veteran's representative argued that the July 2010 VA examination did not adequately address the medical question regarding etiology of headaches.  Specifically, the report primarily contained data and conclusions without adequate explanation as to how the medical opinion was reached.  The Board agrees.  Moreover, VA medical personnel have not addressed the medical questions raised pertaining to the etiology of the Veteran's sleep apnea.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his migraine headaches or sleep apnea, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of current migraine headaches.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records (STRs), post-service medical records, and statements.  

Following evaluation of the record and examination of the Veteran, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that migraine headaches manifested in or are otherwise related to the Veteran's military service.  

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or permanently aggravated by the Veteran's service-connected sinusitis or any other service-connected condition.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.  

3.  The Veteran should also be afforded a VA examination to determine the nature and etiology of currently diagnosed sleep apnea.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's STRs, post-service medical records, and statements.  

Following evaluation of the record and examination of the Veteran, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea manifested in or is otherwise related to the Veteran's military service.  

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or permanently aggravated by the Veteran's service-connected sinusitis or any other service-connected condition.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.  

4.  Thereafter, the AOJ shall review the additional evidence of record, undertake any additional evidentiary development deemed necessary, and readjudicate the claims of service connection for migraine headaches and for sleep apnea, to include as secondary to a service-connected disability.  If any benefit sought is not granted, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

